                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                         Case No. 13-cr-00818-PJH-2
                                  8                    Plaintiff,

                                  9              v.                                      ORDER DENYING MOTION FOR
                                                                                         APPOINTMENT OF COUNSEL
                                  10     DEANTE KINCAID,
                                                                                         Re: Dkt. No. 404
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Deante Kincaid is currently serving a sentence imposed by this court.

                                  15   Before the court is Kincaid’s motion for appointment of counsel to help him with filing a

                                  16   motion to seek relief deemed necessary in light of the recent Supreme Court decision in

                                  17   United States v. Davis, 139 S. Ct. 2319 (June 24, 2019). Dkt. no. 404. In Davis, the

                                  18   Court reviewed a challenge to 18 U.S.C. § 924(c), which authorizes heightened criminal

                                  19   penalties for using or carrying a firearm “during and in relation to,” or possessing a

                                  20   firearm “in furtherance of,” any federal “crime of violence or drug trafficking crime.” Id. at

                                  21   2324 (citing 18 U.S.C. § 924(c)(1)(A)). The statute defines “crime of violence” in two

                                  22   subparts—the first known as the elements clause (a felony that “has as an element the

                                  23   use, attempted use, or threatened use of physical force against the person or property of

                                  24   another”), and the second known as the residual clause (a felony “that by its nature,

                                  25   involves a substantial risk that physical force against the person or property of another

                                  26   may be used in the course of committing the offense”). Id. (citing § 924(c)(3)). The

                                  27   Supreme Court held that the second subpart, or residual clause, of the “crime of violence”

                                  28   definition in § 924(c)(3)(B) is unconstitutionally vague. Id. at 2336. The Court in Davis
                                  1    did not invalidate the elements clause of the “crime of violence” definition in

                                  2    § 924(c)(3)(A).

                                  3           Kincaid was convicted of the following counts: Count One for racketeering

                                  4    conspiracy in violation of 18 U.S.C. § 1962(d); Count Six for assault with a dangerous

                                  5    weapon/resulting in serious bodily injury in aid of racketeering in violation of 18 U.S.C.

                                  6    § 1959(a)(3); and Count Seven for use/possession/brandish/and discharge of a firearm in

                                  7    furtherance of a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A). He argues that

                                  8    his case has similarities to Davis and seeks appointment of counsel to seek relief under

                                  9    Davis, which the court construes as a request for appointment of counsel to file a motion

                                  10   to vacate, set aside or correct the sentence pursuant to 28 U.S.C. § 2255.

                                  11          The Sixth Amendment’s right to counsel does not apply in habeas actions. See

                                  12   Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). However, 18 U.S.C.
Northern District of California
 United States District Court




                                  13   § 3006A(a)(2)(B) authorizes a district court to appoint counsel to represent a habeas

                                  14   petitioner whenever “the court determines that the interests of justice so require.”

                                  15   Generally, the decision to appoint counsel is within the district court’s discretion. See

                                  16   Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986). The purpose of § 3006A is to

                                  17   provide appointed counsel whenever the failure to do so would amount to a denial of due

                                  18   process. Id. Accordingly, in determining whether to appoint counsel, the district court

                                  19   should weigh the ability of a pro se petitioner to present forcefully and coherently his

                                  20   contentions based on a good understanding of the issues. See LaMere v. Risley, 827

                                  21   F.2d 622, 626 (9th Cir. 1987). Where an evidentiary hearing must be held, however,

                                  22   appointment of counsel is mandatory. See Chaney, 801 F.2d at 1196; see also Rule

                                  23   8(c), Rules on Motion Attacking Sentence Under Section 2255.

                                  24          The court finds here that the issues raised by Kincaid are not complex and the

                                  25   interests of justice do not require appointment of counsel at this time. Accordingly,

                                  26   Kincaid’s request for appointment of counsel is DENIED.

                                  27          The Clerk is directed to serve defendant Deante Kincaid with a copy of this order

                                  28   and a copy of the form and instructions for filing a § 2255 motion to vacate, set aside or
                                                                                     2
                                  1    correct the sentence.

                                  2          IT IS SO ORDERED.

                                  3    Dated: July 17, 2019

                                  4
                                                                 PHYLLIS J. HAMILTON
                                  5                              United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                 3
